IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,333



                         EX PARTE STEPHEN RUFFIN, Applicant



          ON APPLICATION FOR A WRIT OF HABEAS CORPUS
   CAUSE NO. WHCP-10-17804A IN THE 52 ND JUDICIAL DISTRICT COURT
                     FROM CORYELL COUNTY



        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault and sentenced to ten years’ imprisonment.

        Applicant contends that his counsel rendered ineffective assistance because he failed to

timely file a notice of appeal. Counsel has filed an affidavit admitting that he erroneously failed to

file notice of appeal in this case. The trial court has determined that trial counsel failed to timely file

a notice of appeal. We find, therefore, that Applicant is entitled to the opportunity to file an out-of-
                                                                                                        2

time appeal of the judgment of conviction in Cause No. 17804 from the 52nd Judicial District Court

of Coryell County. Applicant is ordered returned to that time at which he may give a written notice

of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. All time limits

shall be calculated as if the sentence had been imposed on the date on which the mandate of this

Court issues. We hold that, should Applicant desire to prosecute an appeal, he must take affirmative

steps to file a written notice of appeal in the trial court within 30 days after the mandate of this Court

issues.



Delivered: April 28, 2010
Do Not Publish